DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the urging member (corresponding to 96 in the instant disclosure) in claims 2-4 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shibasaki et al. (US PGPub 2011/0301008 A1).
As to claim 1, Shibasaki et al. teaches a post-processing apparatus (A, B) comprising:
a blade (6-1) that is to be pressed against a recording medium at a folding position where the recording medium is to be folded (figure 19 and paragraphs [0058], [0006]); and
a support portion (6-2, 10, 9a, 9b, 43, 44) that supports the blade (figure 23),
wherein the support portion (6-2, 10, 9a, 9b, 43, 44) comprises a movable body (6-2) to which the blade is fixed (figure 23) and that moves together with the blade (figures 24-27), and an insertion portion (44) that is inserted into the movable body (6-2; paragraph [0080]), and the insertion portion (44) and one surface of the movable body (Q) are pressed each other (figures 23-24, 26 and paragraph [0081]).
As to claim 2, Shibasaki et al. teaches further comprising: an urging member (9, 9b) by which the insertion portion (44, specifically 44a) and the one surface (Q) of the movable body (6-2) are pressed each other (figures 23-27, where it is considered that the angle of 6-2 creates force components on 6-2 in the right-left (X) direction in figures 23-27, causing the edges of 44a to be pressed to Q, paragraph [0081]).
As to claim 3, Shibasaki et al. teaches wherein the urging member presses the insertion portion (figures 23-27, where it is considered that the angle of 6-2 creates force components on 6-2 in the right-left (X) direction in figures 23-27, causing the edges of 44a to be pressed to Q, paragraph [0081]).
As to claim 4, Shibasaki et al. teaches wherein the urging member presses the movable body (figures 23-27, where it is considered that the angle of 6-2 creates force components on 6-2 in the right-left (X) direction in figures 23-27, causing the edges of 44a to be pressed to Q, paragraph [0081]).
As to claims 5-8, Shibasaki et al. teaches further comprising:
a drive unit (41) configured to drive the movable body (figures 23-29 and paragraph [0084]),
wherein the drive unit is disposed at an end portion of the post-processing apparatus in a direction intersecting a folding direction to which the recording medium is to be folded by the post-processing apparatus (figure 28).
As to claim 9, Shibasaki et al. teaches a post-processing apparatus (A, B) comprising:
a blade (6-1) that is to be pressed against a recording medium at a folding position where the recording medium is to be folded (figure 19 and paragraphs [0058], [0006]); and
a support portion (6-2, 10, 9a, 9b, 43, 44) that supports the blade (figure 23),
wherein the blade (6-1) is supported by the support portion (6-2, 10, 9a, 9b, 43, 44) so that the blade is to be inclined with respect to the recording medium (paragraph [0082] and figures 25, 27).
As to claim 10, Shibasaki et al. teaches wherein the support portion (6-2, 10, 9a, 9b, 43, 44) comprises a movable body (6-2) to which the blade is fixed (figure 28) and that moves together with the blade (figures 28-27) and an insertion portion (44) that is inserted into the movable body (6-2; paragraph [0080]), and the blade (6-1) is inclined and fixed to the movable body (paragraph [0082] and figures 25, 27).
As to claim 11, Shibasaki et al. teaches further comprising:
a drive unit (41) configured to drive the movable body (figures 23-29 and paragraph [0084]),
wherein the drive unit is disposed at an end portion of the post-processing apparatus in a direction intersecting a folding direction to which the recording medium is to be folded by the post-processing apparatus (figure 28), and the blade is inclined such that an end portion of the blade on a side opposite to a side at which the drive unit is disposed approaches the recording medium (see figure 27).
As to claim 12, Shibasaki et al. teaches an image forming apparatus (F, A, B) comprising:
an image forming unit (part of F) configured to form an image on a recording medium (paragraph [0057]); and
a post-processing apparatus (A, B) configured to perform a post-processing on the recording medium on which the image is formed by the image forming unit (paragraphs [0058]-[0059]),
wherein the post-processing apparatus (A, B) comprises a blade (6-1) that is to be pressed against a recording medium at a folding position where the recording medium is to be folded (figure 19 and paragraphs [0058], [0006]), and a support portion (6-2, 10, 9a, 9b, 43, 44) that supports the blade (figure 23), and
wherein the support portion (6-2, 10, 9a, 9b, 43, 44) comprises a movable body (6-2) to which the blade is fixed (figure 23) and that moves together with the blade (figures 24-27), and an insertion portion (44) that is inserted into the movable body (6-2; paragraph [0080]), and the insertion portion (44) and one surface of the movable body (Q) are pressed each other (figures 23-24, 26 and paragraph [0081]).
As to claim 13, Shibasaki et al. teaches an image forming apparatus (F, A, B) comprising:
an image forming unit (part of F) configured to form an image on a recording medium (paragraph [0057]); and
a post-processing apparatus (A, B) configured to perform a post-processing on the recording medium on which the image is formed by the image forming unit (paragraphs [0058]-[0059]),
wherein the post-processing apparatus (A, B) comprises a blade (6-1) that is to be pressed against a recording medium at a folding position where the recording medium is to be folded (figure 19 and paragraphs [0058], [0006]), and a support portion (6-2, 10, 9a, 9b, 43, 44) that supports the blade (figure 23), and
wherein the blade (6-1) is supported by the support portion (6-2, 10, 9a, 9b, 43, 44) so that the blade is to be inclined with respect to the recording medium (paragraph [0082] and figures 25, 27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Suzuki et al. (US PGPub 2006/0055100 A1; especially figures 26-29) and Watanabe (US PGPub 2018/0056538 A1; especially figures 4-8) teach systems having similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853